Citation Nr: 0103069	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-08 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. 1151 for disability of three fingers of the left 
hand as a result of surgery at a VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
November 1953.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


REMAND

Following certification of the veteran's claims folder to the 
Board, the veteran submitted additional evidence consisting 
of his own statement and two medical reports, both dated in 
November 2000.  The veteran did not waive initial 
consideration of the evidence by the RO.  See 38 C.F.R. § 
20.1304 (2000).  The Board notes that that evidence had not 
previously been considered by the RO.  Accordingly, the case 
is REMANDED for the following action:

1.  The RO should review the veteran's 
claim for entitlement to benefits under 
the provisions of 38 U.S.C. 1151 in light 
of that new evidence, and any additional 
evidence associated with the record since 
the issuance of the last supplemental 
statement of the case (SSOC).  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent.

2.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished with an SSOC and be 
given an opportunity to submit written or 
other argument in response thereto, 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he has the right to 
submit additional evidence and/or argument on the matter or 
matters the Board has remanded to the regional office during 
the appropriate time frame.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



